         Case 1:20-cr-00130-CM Document 39 Filed 07/28/20 Page 1 of 5
         case 1:20-cr-00130-CM Document 38-1 Filed 07/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America                                                           Protective Order

                 V.                                                                 20 Cr. 130 (CM)

Juan Rojas,

                               Defendants.



        Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

finds and orders as follows:

        I. Disclosure Material. The Government has made and will make disclosure to the

defendant of documents, objects and information, including electronically stored information

("ESI"), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

Government's general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as "disclosure material." The Government's disclosure

material may include material that (i) affects the privacy, confidentiality of individuals; (ii) would

impede, if prematurely disclosed, the Government's ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretria l publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government' s disclosure material,

referred to herein as "sensitive disclosure material," contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intim idation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and r,;'(~ . m ~. r.£~!:!:!mt:mm;=~:--.:-:_7_!
                                                                            USDCSONY
                                                                            DOCUMENT
                                                                            ELECTRONICAI.TY FILED
                                                                            DOC#:___                       I


                                                                            DATEFILED:___7 j?:_t/2.LJ
        Case 1:20-cr-00130-CM Document 39 Filed 07/28/20 Page 2 of 5
          Case 1:20-cr-00130-CM Document 38-1 Filed 07/20/20 Page 2 of 5




be subject to risk of harm absent the protective considerations set forth herein. The Government' s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

        3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction. It will also afford the defense prompt access to those materials, in unredacted form,

which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel ("the defense") other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       6. Disclosure material that is not sensitive disclosure material may be disclosed by counsel

to:

             (a) The defendant

             (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

       retained by counsel, as needed for purposes of defending this action;

             (c) Prospective witnesses for purposes of defending this action.


                                                  2
        Case 1:20-cr-00130-CM Document 39 Filed 07/28/20 Page 3 of 5
         Case 1:20-cr-00130-CM Document 38-1 Filed 07/20/20 Page 3 of 5




       7. Sensitive disclosure material shall be disclosed on an "attorney's eyes only basis,"

specifically, sensitive disclosure material shall be disclosed only as follows:

           (a) Personnel for whose conduct counse l is responsible, i.e., personnel employed by or

       retained by counsel, as needed for purposes of defending this action;

       8. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any j udge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49. 1.

                            Disclosure and Protection of Seized ESI

        10. The Government has advised that information that may be subject to disclosure in this

case may be contained within ES! that the Government has seized from various cell phones, and

other devices and storage media. This ES! was seized from the defendant:

        11 . The Government is authorized to disclose to counsel for the defendant, for use solely

as permitted herein, the entirety of such seized ES! as the Government believes may contain

disclosure material ("the seized ESl disclosure material"). The defendant, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ES! disclosure material to identi fy items pertinent to the defense.




                                                  3
        Case 1:20-cr-00130-CM Document 39 Filed 07/28/20 Page 4 of 5
             Case 1:20-cr-00130-CM Document 38-1                Filed 07/20/20 Page 4 of 5




They shall not further disseminate or disc lose any portion of the seized ES I disclosure material

except as otherwise set forth under this Order.

            12. This Order places no restriction on a defendant's use or disclosure of ES I that originally

belonged to the defendant.

                                    Return or Destruction of Material
        13. Except for disclosure material that has been made part of the record of th is case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalfof the Government dismissing any charges in the above-captioned case, whichever

date is later. of this litigation, including appeal. This provision does not apply to any disclosure

material or ES I that belongs to the defendant.

        14. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government's

EST production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

                                        Retention of J urisdiction
        15. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order fo llowing termination of

the case.



                                                     4
          Case 1:20-cr-00130-CM Document 39 Filed 07/28/20 Page 5 of 5
           Case 1:20-cr-00130-CM Document 38-1 Filed 07/20/20 Page 5 of 5




AGREED AND CONSENTED TO:

      Audrey Strauss
      Ac17/;~orney
by:   --','--~--'l~~...x..:1<.-=>oo------
       Peter J. Davis
                                                  Date: 7/14/20

      Assistant United States Attorney


                                                  Date: 07/ 17/2020
      Frank Riccio, Esq.
      Counsel for Juan Rojas


SO ORDERED:

Dated: New York, New York
       July 2$, 2020


                                                HONORABLE COLLEEN MCMAHON
                                                  UNITED STATES DISTRICT JUDGE




                                            5
